 



Exhibit 10.1.2

*CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO AN APPLICATION FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

TERM SHEET FOR SUBSCRIBER UNITS AND SERVICES
AGREEMENT BETWEEN

NEXTEL COMMUNICATIONS, INC.
AND
MOTOROLA, INC.

This term sheet agreement (“Term Sheet”) is between Nextel Communications, Inc.
(“Nextel”) and Motorola, Inc. (“Motorola”), collectively the “Parties”, for the
supply of iDEN Subscriber Units, iDEN Subscriber Unit Features (“ISUF”), and
Services. The Parties intend to enter into a final multi-year supply agreement.
It is the intent of the Parties that this Term Sheet expresses the general basis
for that multi-year supply agreement and that substantially similar terms and
conditions as stated herein will be incorporated into that agreement. The terms
and conditions contained herein are interim terms only, and the parties agree
that all terms and conditions whether or not included in this Term Sheet shall
be negotiated in good faith as part of the 2003-05 Agreement (as defined).
[ * ] Additionally, during the term of this Term Sheet, the Parties will conduct
business consistent with the material terms and conditions stated herein.

1



--------------------------------------------------------------------------------



 



*CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO AN APPLICATION FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

INDEX

                 
1
      Term:     3  
2
      Financial Proposal and Terms:     3  
 
  2.1   2003 Promotional Programs:     3  
 
  2.2   Co-operative Advertising Program for the Term:     4  
 
  2.3   Planning and Forecasting:     4  
 
  2.4   Subscriber Equipment Unit Post-paid Pricing and Terms:     5  
 
  2.5   Purchase Advance (“PA”) and Ongoing [ * ] PA Process:     6  
 
  2.6   “Efficiency Curve Price Adjustments”:     10  
 
  2.7   Benchmarking Process     11  
 
  2.8   Soft Launch Handsets for Initial Launch:     11  
 
  2.9   Transceiver and DBR Pricing:     12  
 
  2.10   Upgrade Programs:     12  
 
  2.11   Tooling Costs:     12  
 
  2.12   Project Documentation Process (“PDP”) Augmentation:     12  
3
      Intellectual Property:     12  
4
      [ * ]     12  
5
      Confidentiality     12  
6
      Purchase Terms and Conditions:     13  
7
      Additional Terms and Conditions:     13  
8
      Force Majeure     14  
9
      Survival of Terms:     14  
10
      Choice of Law and Dispute Resolution:     14  
11
      Limitation of Liability:     15  

 
Exhibits
 
Exhibit A: [ * ] Platform Pricing Menu
 
Exhibit B-1: [ * ] Pre-Paid Pricing Menu
 
Exhibit B-2: [ * ] Post-Paid Pricing Menu
 
Exhibit C-1: Post-paid PA Projects and Payment Schedule
 
Exhibit C-2: Pre-paid (Boost) PA Projects and Payment Schedule
 
Exhibit C-3: ISUF Projects and Payment Milestones
 
Exhibit D: Product Terms and Conditions
 
Exhibit E: Transceiver and DBR Pricing
 
Exhibit F: Sample of the Application of Efficiency Curve and PA Price
Adjustments

2



--------------------------------------------------------------------------------



 



*CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO AN APPLICATION FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

1 Term:

It is the intent of the Parties that this Term Sheet will be replaced and
superseded by a multi-year supply agreement for iDEN platform based subscriber
radios sold through Motorola’s iDEN Subscriber Group (“Handset Units”), which
will cover the minimum time period from 1/1/03 to 12/31/05 (“2003-05
Agreement”). The renewal terms of the multi-year supply agreement will be
addressed in the multi-year supply agreement. This Term Sheet will remain in
effect for 120 days from the date both Parties sign this Term Sheet (“Term Sheet
Effective Date”), or until the 2003-2005 supply agreement is executed by the
Parties, whichever occurs first. Parties will negotiate in good faith during the
120-day period and may extend the Term Sheet by mutual agreement of both
parties.

In the event the 2003-05 Agreement is not reached within 120 days from the Term
Sheet Effective Date and the Term Sheet has not been extended by mutual
agreement of both Parties in writing, then from such point:

1) The Term Sheet will expire.

2) All Subscriber Unit pricing will return to the Not-to-Exceed Pricing as
indicated in Exhibits B-1 and B-2.

3) All PA payments that have not already been credited back to Nextel in the
form of PA Credits will be refunded to Nextel in full.

4) All outstanding orders (or partial orders outstanding) will be amended by the
Parties to reflect the appropriate Not-to-Exceed Pricing as indicated in
Exhibits B-1 and B-2.

5) The parties will work together to reconcile invoices and make appropriate
payment adjustments to reflect #1-4 above.

Finalization of the 2003-05 Agreement is contingent upon the Parties’ resolution
of relationship issues currently being addressed by Senior Management.



2   Financial Proposal and Terms:   2.1   2003 Promotional Programs:   2.1.1  
Platinum Partners and Platinum Partners Plus:       [*]   2.1.2   Coming In
First:       [*]   2.1.3   Pre-Paid Programs:       During the term of the
2003-05 Agreement, Nextel will be eligible for the reduced base package pricing
for pre-paid Handset Units described in Exhibit B-1, in accordance with the

3



--------------------------------------------------------------------------------



 



*CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO AN APPLICATION FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



    terms and conditions specified in the section entitled “Subscriber Unit
Pre-paid Pricing” below.       In addition, Motorola may from time to time offer
additional pre-paid handset promotional funding and programs, provided that
Nextel’s post-paid Handset Unit purchases [*].

[*]



    The 2003 programs outlined above in Table 2.1 will not extend beyond 2003.  
    Nextel and Motorola will meet at least three (3) months prior to the end of
each calendar year to review the current business conditions and effectiveness
of the Platinum Partners, Platinum Partners Plus, Volume Rebate Incentive, and
the Pre-paid/Boost programs, and to determine appropriate promotional programs
for the following contract year.   2.1.4   Boost Market Development Offer:      
[*]   2.2   Co-operative Advertising Program for the Term:       [*]   2.3  
Planning and Forecasting:       For planning and operational purposes, Nextel
shall provide Motorola with a detailed twelve month (12-month) rolling forecast
as follows:



1.   Nextel will submit “Monthly Purchase Forecast” fourteen (14) days prior to
the first (1st) day of each upcoming month for warehouse orders and nine
(9) days prior to the first (1st) day of each upcoming month for Value Added
Distribution (VAD).

4



--------------------------------------------------------------------------------



 



*CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO AN APPLICATION FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



2.   Monthly purchase orders will be released to Motorola after the Monthly
Purchase Forecast has been submitted, or ten (10) to thirteen (13) days prior to
the first (1st) day of each upcoming month.   3.   Upon receipt and review of
the Monthly Purchase Forecast and purchase orders, Motorola will provide a
written response to Nextel within seven (7) days, confirming or highlighting any
key issues of the submitted Forecast.



2.4   Subscriber Equipment Unit Post-paid Pricing and Terms:   2.4.1   [*]
Subscriber Unit Post-Paid Pricing:       The pricing for [*] Handset Units is
specified in Exhibit A. Nextel and Motorola agree to periodically discuss joint
cost savings opportunities available to both Parties from the elimination of
specific handset models, process improvements, sourcing strategies, component
modifications, and warranty cost alternatives.   2.4.2   [*] Subscriber Unit
Post-Paid Pricing:       The pricing for each of the “[*]” post-paid Handset
Units is specified in Exhibit B-2 and shall constitute the maximum Base Package
price that Motorola shall charge Nextel for the listed Handset Units (“Not to
Exceed,” or “NTE” price).   2.4.3   Subscriber Equipment Unit Pre-Paid Pricing
and Terms:       The pricing of Nextel/Boost pre-paid Handset Units for 2004
will be as specified in Exhibit B-1, and as may be amended, provided the
following two conditions are both satisfied:

1) For the term of the Agreement, the post-paid Handset Unit annual volume
purchases will be [*]

2) Volume and Mix Pricing Conditions, Commitments & Adjustments

a) Exhibit B-1 Pricing of Nextel/Boost pre-paid Handset Units for 2004 requires
[*] Handset Units to be purchased in 2004 (January 1, 2004 through December 31,
2004); and

b) No greater than [*] of the pre-paid Handset Unit volume purchases starting
from July 1, 2004 through the remainder of the term of the Agreement will
consist of [*].

Furthermore, this clause is contingent upon Motorola meeting the Ship Acceptance
dates [*]

5



--------------------------------------------------------------------------------



 



*CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO AN APPLICATION FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

The Parties acknowledge that the [*] may be changed by mutual agreement to some
other model and/or models [*], and in such case this clause would be
appropriately modified to reflect the mutually agreed upon changes. If any of
the aforementioned models, and/or their mutually agreed replacements, have their
Ship Acceptance dates delayed, unless the delays are agreed to by both parties,
the [*] mix requirement will become effective in the same month that the
Motorola Ship Acceptance has been achieved for the last remaining product of the
aforementioned models or their substitutes, as may be agreed upon.

In the event any of the above stated conditions in items 1) and 2) above are not
satisfied, then the following conditions will apply:

I. If conditions set forth in Item 1) are not met by December 31, 2004, then all
pre-paid handsets will be priced equivalent to [*], adjusted for any Efficiency
Curve Pricing Adjustments, PA credit (per unit), or competitive benchmarking
adjustment, for the remainder of the term of the Agreement. With the exception
of [*], in the event a comparable post-paid Handset unit model does not exist
[*], the base package price of the pre-paid Handset Unit model will increase by
[*] of the base package price specified in Exhibit B-1 and all volumes of
pre-paid Handset Units will be included in the appropriate Efficiency Curve
calculations going forward. The pre-paid handsets will receive the associated
price reduction based on its tier classification.

II. If either of the conditions set forth in Item 2) are not met, all pre-paid
Handset Units will be priced equivalent to [*], adjusted for any Efficiency
Curve Pricing Adjustments, PA credit (per unit), or competitive benchmarking
adjustment for the remainder of the term of the Agreement. With the exception of
[*], in the event a comparable post-paid Handset unit model does not exist [*],
the base package price of the pre-paid Handset Unit model will increase by [*]
of the base package price specified in Exhibit B-1 and all volumes of pre-paid
Handset Units will be included in the appropriate Efficiency Curve calculations
going forward. The price adjustment (via a debit memo) will be applied
retroactively to all pre-paid units shipped from [*], 2004. The pre-paid
handsets will receive the associated price reduction based on its tier
classification.



2.5   Purchase Advance (“PA”) and Ongoing Falcon PA Process:       For certain
proposed products or features, Motorola will, at its sole discretion, offer
Nextel, including Boost, the option to purchase the specified product or feature
on special terms and conditions called the “PA Model.” Under the PA Model,
Nextel will pre-pay agreed amounts,

6



--------------------------------------------------------------------------------



 



*CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO AN APPLICATION FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



    pursuant to an agreed payment schedule, for specified finished products or
features to be delivered by Motorola as part of the agreed PA Model project.
Except as otherwise agreed in Section 2.5.3 below, all pre-payments must be made
according to the project’s milestone dates with the final pre-payment being made
on the project prior to a project’s commercial release by Motorola (hereinafter
“Ship Acceptance”) to be eligible as an PA Model project.       The 2003-05
Agreement shall address the process applicable to the ISUF projects.   2.5.1  
PA Process       For each product or feature offered under the PA Model,
Motorola will provide the following information in the given timeframes to
Nextel as part of the Product Development Process (“PDP”), and Nextel will
participate and provide the following responses as part of the PDP process.

1) MRD Draft to Nextel



a)   Motorola to provide initial NTE pricing to Nextel.   b)   Motorola to
provide NTE PA total amount and maximum time period over which product purchases
by Nextel will be eligible for the PA credit (“PA period”) described below. In
no event will the PA period be greater than [*] from the Ship Acceptance date of
each specific model.   c)   Motorola to provide PA payment schedule by quarter
(Timing of payments may be subject to change).   d)   Nextel to provide initial
feedback and responses to Motorola

2) Review and Approval of MRD by Nextel.



a)   Motorola to provide updated, if needed, PA total amount, NTE pricing and PA
period (considering MRD draft inputs, comments, and responses from Nextel).   b)
  Motorola to provide final PA payment schedule by quarter (Timing of payments
may be subject to change).   c)   Nextel to provide approval of MRD and/or
feedback. Approval of the MRD signifies Nextel’s agreement to proceed.

3) Schedule Baseline



a)   Motorola to provide final PA payment schedule by due date specified in
Exhibits C-1 and C-2.   b)   The PA Model project schedule will commence only
upon receipt of the Nextel/Boost approval signatures on MRD and pricing addendum
for the project and any PA payment(s) due prior to project commencement.   c)  
The Parties agree to review the project schedule progress for each PA Model
project monthly, for a period of [*] (i.e., a rolling [*] quarter view), after
commencement of the PA Model

7



--------------------------------------------------------------------------------



 



*CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO AN APPLICATION FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



    project. The Parties will utilize the current PDP and Subscriber Roadmap
process as the forum for such discussions.   d)   Motorola’s obligation to
perform the agreed project is contingent upon Nextel making scheduled PA
payments. Subject to Motorola’s written notification to Nextel of late payment,
Motorola will offer a 10 calendar day cure period for the PA payment to be made.
In the event that Nextel fails to make any PA payments when due or within the
cure period, Motorola reserves the right to continue, postpone, substantially
modify or cancel any PA Model project, in whole or in part, for which payment
was not timely made without any further liability whatsoever.   e)   In the
event that a PA Model project is postponed, substantially modified or canceled
by Nextel, all PA Model payments made up to that date for that PA Model project
will be forfeited by Nextel and, in the event the project is continued and
commercially released by Motorola, no PA credits will be applied to the Nextel
purchases of that product or feature. In the event that a PA Model project is
materially delayed through no fault of Nextel, or Motorola is in material breach
of this Section 2.5, all PA payments made up to that date for that PA Model
project only will be returned at Nextel’s discretion, without further liability
for that PA Model project whatsoever, and no PA credits will be applied to the
Nextel purchases of that product or feature. For purposes of the above sentence,
a material delay will in no event be less than a period of [*] days.

Once the MRD has been approved, any modifications to projects, including changes
in schedules, must be submitted by Nextel to Motorola’s Change Control Board
(“CCB”) for review and evaluation, and will be effective only upon mutual
agreement of the Parties. Failure to approve a change proposed by Nextel to the
approved MRD does not constitute a material breach on the part of Motorola with
respect to that PA Model project. If the PA Model does not meet the
specifications as stated in the approved MRD, the Parties will negotiate in good
faith a mutually acceptable solution.

2.5.2 PA Administration

For all PA Model projects, if Nextel makes the PA Model payments in full for the
respective PA Models, through PA Model Ship Acceptance, Motorola will apply an
account credit in an amount equal to the total PA Model payments made for the
respective PA Model projects, [*] against actual purchases of the PA Model
product or feature completed under that PA Model project. Until the PA amount is
exhausted for a specific PA Model project, the purchase price of the unit on the
Nextel purchase order to Motorola shall be as indicated on the line entitled
“BASE PACKAGE PRICE (*Feature/Accessory is included)” in Exhibits B-1 and B-2.
The applicable PA credit amount may be shown as a line item on the purchase
order. The net amount that will be due to Motorola by Nextel for the respective
models is indicated in Exhibits B-1 and B-2 on the line entitled “WITH PA
CREDIT, BALANCE OF BASE PACKAGE PRICE AMOUNT DUE AT SHIPMENT”. The PA Model
account credit will be allocated on the invoice for each Nextel purchase of the
PA Model product (“PA Credit”) until such time as all PA Model funds paid by
Nextel for the PA Model project have been exhausted or the PA period elapses,
whichever

8



--------------------------------------------------------------------------------



 



*CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO AN APPLICATION FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

event occurs earlier. If the PA model payments are not fully exhausted within
the PA period, the portion of the PA model payment that has not been exhausted
is forfeited to Motorola [*]. PA payments and PA credits cannot be redeemed for
cash, are non-transferable, and PA payments made for one product model or
feature may not be applied toward the purchase of any other product model or
feature.

The Parties previously agreed to apply the PA Model to certain products set
forth in Exhibits C-1 and C-2 and certain payments related to supplying ISUF as
set forth in Exhibit C-3. Accordingly, no later than January 10th 2004, Nextel
will pay Motorola (via a special wire transfer) the following PA Model payments
and ISUF payments, as outlined in Exhibit C-1, Exhibit C-2 and Exhibit C-3:



a)   All of the life-to-date 2002 and 2003 PA payments due for completed project
work on the following [*] models: [*]. The PA period for the products in exhibit
C-1 and exhibit C-2 shall not be greater than [*] months from the earlier of
Ship Acceptance date of each specific model [*].   b)   All of the life-to-date
ISUF payments due for completed project work on the [*] and [*] features. All
the ISUF payments to Motorola as stated in Exhibit C-3 are non-refundable and no
credit shall be applied to product purchases.

Nextel further agrees to pay the remaining PA Model and ISUF payments as
outlined in Exhibits C-1, C-2 and C-3 via the Rebate File as the respective
milestones are completed. For each ISUF project or feature, assuming that all
ISUF payments are made per project or feature, the sum of the ISUF payments for
individual features (as identified in Exhibit C-3) represent fees for an
irrevocable and perpetual right to use the feature with respect to iDEN
subscriber units sold by Motorola to Nextel under this Term Sheet.

2.5.3 Special Treatment of PA for [*] Handset Units

The [*] handsets have been shipped [*] prior to the signing of the Term Sheet.
The Parties mutually acknowledge that these models do not represent the
completed work product as specified in the executed MRDs [*]. Motorola and
Nextel agree to recognize these Handset Unit models as PA Model projects.
Accordingly, the PA Model and Efficiency Curve structure will be implemented
with the initial shipments of

9



--------------------------------------------------------------------------------



 



*CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO AN APPLICATION FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

these Handset Units [*]. For these handset models, Nextel shall make PA payments
up through completion of the respective “Beta” milestone as shown in Exhibit-C1.
The final payment per the “Ship Acceptance” milestone for these models shall be
due no later than 10 days after these handsets start shipping [*]. For each PA
Model project addressed by this Section 2.5.3, upon full payment of all PA
amounts up through completion of the respective “Beta” milestone set forth in
Exhibits C-1 and C-2, Motorola will begin to apply the associated PA Model per
unit credits to Nextel’s purchases of these [*] products such that the amount
due and payable for each purchase will equal the per unit amount indicated on
Exhibits B-1 and B-2 to this Term Sheet as “With PA Credit, Balance of Base
Package Price Amount Due at Shipment” (plus applicable “Kit Adders”). In the
event that such pending PA payments are not made prior to January 10th 2004, no
PA credit will apply to those [*] products, and the amount due and payable for
each purchase will equal the Base Package Price per unit price indicated on
Exhibits B-1 and B-2. Accordingly, respective purchase orders, shipments, and
invoices will be reconciled and adjustments made thereto such that the net
corrected unit pricing and PA credits per unit for purchase orders, shipments
and invoices to date (starting with [*] shipments) will conform to Exhibits B-1
and B-2 (Base Package Price + “Kit Adders” – 9% of Base Package Price). Other
promotions, rebates, terms and conditions outlined within this Term Sheet remain
in effect. The Parties mutually agree to:



1.   Reconcile [*] shipments, invoices and any required adjustments by
December 30, 2003 and reconcile December shipments, invoices and any required
adjustments by January 10, 2004. Motorola will issue PA credits applicable to
these products shipped September through November 2003 on the January 2004
Rebate File, provided Nextel has remitted all amounts in accordance with
Section 2.5.2 a) above.   2.   After initial reconciliation, PA credits will be
applied to subsequent shipments in accordance with the PA methodology set forth
in Section 2.5.2 above.

Unless agreed in writing otherwise, in no event will a price reduction pursuant
to the PA Model occur for these Handset Units if the final PA payment milestone
due at Ship Acceptance has not been made by Nextel.

2.5.4 Additional PA Projects

It is the Parties’ intent that additional 2003 – 2004 [*] projects ([*]) will
also proceed under the PA Model, pursuant to the PA Model process set forth in
Sections 2.5.1 and 2.5.2 above, and will be added to the appropriate respective
Exhibits once the details are agreed to by the Parties.



2.6   “Efficiency Curve Price Adjustments”:       The following price reductions
or Efficiency Curve Price Adjustments will apply to iDEN [*] Handset Units
purchased by Nextel, excluding Limited Edition, Special

10



--------------------------------------------------------------------------------



 



*CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO AN APPLICATION FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



    Edition, NASCAR, and DBR models, and excluding Nextel sourced/selected items
(i.e. SIM Cards, collateral pieces, and associated pick fees) (“Eligible [*]
Handset Units”). The Efficiency Curve Price Adjustments will apply to iDEN [*]
Handset Units if the conditions under subparagraph 1) and 2) of the
Section 2.4.3 (entitled “Subscriber Equipment Unit Pre-Paid Pricing and Terms”)
are not met.            [*]   2.7   Benchmarking Process   2.7.1   Benchmarking
Process Framework Overview   [*]      2.7.2   Pre-Ship Acceptance      
Approximately sixty (60) days prior to Ship Acceptance of each new Eligible
Post-Paid Handset, the Parties will benchmark the new handset per the
Benchmarking Process set forth above. [*]   2.7.3   Post-Ship Acceptance      
The Parties will perform the Benchmarking Process described above on an annual
basis during the month of [*] for those Eligible [*] Handset models that have
not undergone the benchmarking process within the past [*]. The consolidation of
the benchmarking activities for the Eligible models is intended to reduce
administrative impact.       In the event that the Parties mutually agree that
market conditions warrant an interim review, the Parties will perform such
benchmarking activities or engage in pricing review discussions on an exception
basis. Any Eligible [*] Handset Unit model that receives an Interim Price
Adjustment pursuant to the Benchmarking Process will be excluded from the next
subsequent Efficiency Curve Price Adjustment, however, purchases of those units
will still count toward the Efficiency Curve purchase milestones   2.8   Soft
Launch Handsets for Initial Launch:       Prior to each Eligible [*] Handset
Unit or data device initial launch, Motorola will provide Nextel with up to a
[*] discount off of the Base Package price on up to [*] units, to be negotiated
by the Parties, (typically a quantity of [*] units). The discount will be
applied to the “Total Package” price (i.e., “Fully Kitted” price which includes
all “Adders”), but

11



--------------------------------------------------------------------------------



 



*CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO AN APPLICATION FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



    excluding the SIM Card, SIM Card pick fees, and any incremental customer
specified collateral for handsets.   2.9   Transceiver and DBR Pricing:      
See Exhibit E for Transceiver Only and DBR Pricing. Nextel agrees not to
repackage the Transceiver Only and DBR units as fully kitted phones. Further
conditions on use of Transceiver and DBR units to be included in the multi-year
agreement.   2.10   Upgrade Programs:       The Parties intend to explore the
possibility of developing an upgrade program, in particular with respect to [*]
products.   2.11   Tooling Costs:       Motorola will pay for 2003 tooling costs
associated with [*] products. The 2003-05 Agreement will include appropriate
provisions regarding future tooling costs.   2.12   Project Documentation
Process (“PDP”) Augmentation:       As part of the on-going PDP process, Nextel
and Motorola will hold a “Business Reconciliation Meeting” within five
(5) business days of the monthly PDP subscriber unit meeting, unless otherwise
agreed to by the parties. The purpose of this meeting will be to discuss and
document potential issues and financial impacts to handset pricing and PA
funding that may arise due to changes in product specifications, marketing
programs, or other discussions that occur during the monthly PDP subscriber unit
meeting.   3   Intellectual Property:       The parties agree to negotiate in
good faith on terms and conditions related to intellectual property rights for
the definitive 2003-05 Agreement. However, during this Term Sheet and any
extensions thereto, and in the absence of an express written provision as to
ownership of intellectual property, the ownership of any intellectual property
created as a direct result of the fulfillment of the terms and conditions of
this Term Sheet shall be determined by application of law, and Nextel shall have
the normal non-exclusive royalty-free license, which is implied or otherwise
arises by operation of law, solely to use and sell to its customers only those
products sold by Motorola to Nextel under this Term sheet. . No other licenses
are granted directly or indirectly under this Term Sheet by either Party.   4  
[*]   5   Confidentiality       “Confidential Information” shall mean the terms,
conditions, and pricing of this Term Sheet and the content of any documents or
information, which is identified in writing as being confidential and which is
acquired from the other party in connection with this Term Sheet or the
negotiations between the Parties regarding the multi-year supply agreement that
are

12



--------------------------------------------------------------------------------



 



*CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO AN APPLICATION FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



    contemplated by this Term Sheet. Each party shall copy and use any such
Confidential Information solely for the purpose of fulfilling their respective
obligations under this Term Sheet. The Parties agree not to disclose any
Confidential Information to any third party for any purpose without prior
written approval from the other Party, and shall not use any Confidential
Information for any purpose other than in furtherance of this Term Sheet or as
expressly permitted under the terms of the NDA applicable to the information.  
    Each Party shall use its best efforts, but in no instance less than
reasonable care, to limit dissemination of Confidential Information disclosed to
it by the other Party to only its employees and agents who have a strict need to
know in the performance of the Party’s duties hereunder, and not to disclose the
Confidential Information of the other Party to any third party without the other
Party’s prior approval.       The Parties agree to take appropriate action, by
instruction, agreement, or otherwise, with any persons permitted access to the
other’s Confidential Information so as to assure that they will hold such
information in confidence as required in this Term Sheet.       The obligations
imposed upon either party under this Section shall not apply to information
whether or not designated as “Confidential”: (i) which is made public by the
disclosing party; (ii) which the receiving party can reasonably demonstrate is
already in the possession of the receiving party and not subject to an existing
agreement of confidence; (iii) which is received from a third party without
restriction and without breach of this Letter Agreement; (iv) which is
independently developed by the receiving party as evidenced by its records;
(v) which the receiving party is required to disclose pursuant to a valid order
of a court or other governmental body or any political subdivision thereof,
provided, however, that the recipient of the information shall first have given
notice to the disclosing party and made a reasonable effort to obtain a
protective order requiring that the information and/or documents so disclosed be
used only for the purposes for which the order was issued.   6   Purchase Terms
and Conditions:       The Parties agree that the terms and conditions set forth
in Exhibit D attached hereto will apply to iDEN Platform based products,
services or features supplied to Nextel by Motorola under this Term Sheet and
neither Nextel’s purchase orders nor Motorola’s invoices shall change, alter or
add to the terms and conditions of Exhibit D or this Term Sheet in any way. The
parties shall negotiate in good faith more detailed purchase and terms and
conditions as part of the 2003-05 Supply Agreement.   7   Additional Terms and
Conditions:       The Parties agree to include additional provisions, such as
End of Life Process, Value Added Distribution (VAD), Warranty Fulfillment
(Pre-paid and Post-paid) Service and Repair,

13



--------------------------------------------------------------------------------



 



*CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO AN APPLICATION FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



    Accessories, i58sr and i88 End of Life Support (EOL) Support, and Advance
Source Parts to the multi-year supply agreement.

8 Force Majeure

Neither party shall be liable for delays in delivery or performance, or for
failure to manufacture, deliver or perform when caused by any of the following,
which are beyond reasonable control of the delayed party:

Acts of God, acts of the public enemy, acts or failures to act by the other
party, acts of civil or military authority, governmental priorities and
regulatory actions, strikes or other labor disturbances, hurricanes,
earthquakes, fires, floods, epidemics, embargoes, wars, riots, delays in
transportation, and loss or damage to goods in transit, or acts or failures to
act by the suppliers of the delayed party.

9 Survival of Terms:

“Confidentiality”, “Intellectual Property”, “Purchase Terms and Conditions”,
“Choice of Law and Dispute Resolution” and “Limitation of Liability” will become
binding upon signature of the last party signing below and will survive the
cancellation, termination or expiration of this Term Sheet.

10 Choice of Law and Dispute Resolution:

The validity, performance, and all matters relating to the effect of this Term
Sheet and any amendment hereto shall be governed by the laws of the state of
Illinois without regard to its conflicts of laws provisions.

Motorola and Nextel will attempt to settle any claim or controversy arising out
of this Term Sheet through consultation and negotiation in good faith and a
spirit of mutual cooperation. If those attempts fail, then, except for disputes
related to alleged patent, copyright, or trademark infringement, or breach of
confidentiality, the dispute will be mediated by a mutually acceptable mediator
to be chosen by Motorola and Nextel within thirty (30) days after written notice
by the other demanding mediation. Neither Party may unreasonably withhold
consent to the selection of a mediator, and Motorola and Nextel will share the
costs of the mediation equally. Venue for mediation shall be the United States
of America. By mutual agreement, however, the parties may postpone mediation
until they have each completed some specified but limited discovery about the
dispute. The Parties may also agree to replace mediation with some other form of
alternative dispute (ADR), such as neutral fact-finding or a mini-trial.

Any dispute which the Parties cannot resolve through negotiation, mediation, or
other form of ADR within four (4) months of the date of the initial demand for
it may then be submitted to the Federal District Court of Delaware for
resolution. The use of any ADR procedures will not be construed under the
doctrines of latches, waiver, or estoppel to affect adversely the rights of
either Party. And nothing in this section will prevent either party from
resorting to judicial proceedings if (a) good faith efforts to resolve the
dispute under these procedures have been unsuccessful or (b) interim relief from
a court is necessary to prevent serious and irreparable injury to one party or
to others.

14



--------------------------------------------------------------------------------



 



*CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO AN APPLICATION FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

11 Limitation of Liability:

NEITHER PARTY, WHETHER AS A RESULT OF BREACH OF AGREEMENT, WARRANTY, TORT
(INCLUDING WITHOUT LIMITATION NEGLIGENCE), PATENT INFRINGEMENT, COPYRIGHT
INFRINGEMENT, OR OTHERWISE, SHALL HAVE ANY LIABILITY FOR INCIDENTAL OR
CONSEQUENTIAL DAMAGES, INCLUDING, BUT NOT LIMITED TO, LOSS OF PROFIT OR
REVENUES, LOSS OF USE OF THE PRODUCTS OR ANY ASSOCIATED EQUIPMENT, COST OF
CAPITAL, COST OF SUBSTITUTE PRODUCTS, FACILITIES OR SERVICE, OR DOWNTIME COSTS
OR CLAIMS OF THIRD PARTIES TO THE FULL EXTENT SUCH MAY BE DISCLAIMED BY LAW.

              Motorola, Inc.   Nextel Communications, Inc.
 
           
By: /s/
  R. Amore   By: /s/   Paul Saleh


--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

 
 
            (Authorized Signatory)   (Authorized Signatory)
Title:
      Title:    
 
           
Date:
  December 23, 2003   Date:   December 31, 2003


--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

 

15



--------------------------------------------------------------------------------



 



*CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO AN APPLICATION FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE
SECURITIES EXCHANGE ACT OF 1934, as amended.

EXHIBIT A
2003 iDEN Subscriber Group
[*] Platform Pricing Menu (Radio In-Kit Pricing Only)

[*]

 



--------------------------------------------------------------------------------



 



*CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO AN APPLICATION FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

EXHIBIT B-1
2003-2004 iDEN Subscriber Group
[*] Pre-Paid Models Pricing Menu as of 12-18-03

[*]

 



--------------------------------------------------------------------------------



 



*CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO AN APPLICATION FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

EXHIBIT B-2
iDEN Subscriber Group
[*] Postpaid Handset Pricing Menu as of 12-18-03

[*]

 



--------------------------------------------------------------------------------



 



*CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO AN APPLICATION FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

EXHIBIT C-1
Nextel Communications, Inc. (NCI)
Post-Paid Projects and Payment Milestones

[*]

 



--------------------------------------------------------------------------------



 



*CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO AN APPLICATION FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

EXHIBIT C-2
Nextel Communications, Inc. (NCI)
Boost NRA Projects and Payment Milestones (Total)

[*]

 



--------------------------------------------------------------------------------



 



*CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO AN APPLICATION FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

EXHIBIT C-3
Nextel Communications, Inc. (NCI)
ISUF Projects and Payment Milestones

[*]

 



--------------------------------------------------------------------------------



 



*CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO AN APPLICATION FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

EXHIBIT D

PRODUCT TERMS AND CONDITIONS OF SALE



1.   Products and Prices. The Products and the prices therefore are as agreed to
by the Parties in the Agreement. This Agreement is for sales of Products in the
Agreement only and does not create any obligation on Motorola with respect to
any other products or services of Motorola’s iDEN Subscriber Group or any other
division, group or sector of Motorola.   2.   Orders. The only effect of any
terms and conditions in Nextel’s orders shall be to request the time and place
of delivery and number of units to be delivered, subject to Motorola’s
acceptance, but they shall not change, alter or add to the terms and conditions
of the Agreement in any way.   3.   Deliveries. All deliveries are FOB Shipping
Point. Title to the Products and risk of loss will pass to Nextel at the
Shipping Point. Delivery dates are best estimates only. Motorola is not liable
for any delays in delivery for any reason. Motorola will ship Products to
Nextel’s designated locations in the United States.   4.   Payment. Motorola
will invoice Nextel for the Products on or about the date of shipment thereof.
Payment of each invoiced amount is due within 30 days of the date of the invoice
unless otherwise agreed by the Parties hereto. Nextel may withhold any disputed
amounts and the withholding of such amounts shall not constitute a breach or
default under this agreement or any other agreement between the parties. Upon
resolution of such disputes, Nextel shall remit payment promptly, if any is due.
  5.   Warranty. Motorola warrants each Product only to the original end user in
accordance with the Limited Warranty as stated in the Product’s Getting Started
Guide that is provided to the end user with each Product. Motorola makes no
other representation or warranty of any kind, express or implied. MOTOROLA
SPECIFICALLY DISCLAIMS ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE.   6.   Incorporated Terms. The following terms and
conditions set forth in Attachment B to the Letter of Agreement between the
Parties dated November 4, 1991 are hereby incorporated by reference: Sections 4,
6, and 8-18. All references in these identified sections to “Letter Agreement”
are hereby replaced with “Agreement” and all references to “FCI” or “Buyer” are
hereby replaced with “Nextel”.

[END OF PRODUCT TERMS AND CONDITIONS OF SALE]



Nextel/Motorola Supply Agreement Term Sheet   Exhibit D

 



--------------------------------------------------------------------------------



 



*CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO AN APPLICATION FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. U

EXHIBIT E
iDEN Subscriber Group
Transceiver & DBR Pricing

[*]

 



--------------------------------------------------------------------------------



 



*CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO AN APPLICATION FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

EXHIBIT F
Sample of the Application of Efficiency Curve and PA Price Adjustments

[*]

 